Gilbert, J.
1. Erom the record before us it' cannot be said that the note, which was reduced to judgment, contained a promise to pay usury; nor does it appear that in a suit on the note usury was pleaded.
2. The court did not err in finding against the claimant, and ordering the fi. fa. to proceed. Compare McLaws v. Moore, 83 Ga. 177 (2), 180 (9 S. E. 615), and authorities cited; Miller v. Parker, 133 Ga. 187 (65 S. E. 410). Judgment affirmed.

All the Justices coneur.

S. P. Cain, for plaintiff in error.
L. W. Rigsby,-J. S'. Weathers, and P. C. Andrews, contra.